Title: From George Washington to Radnor, 8 July 1797
From: Washington, George
To: Radnor, Jacob Pleydell-Bouverie, second earl of



My Lord,
Mount Vernon 8th July 1797

The sentiments which your Lordship has been pleased to express (in your favour of the 19th of January last) relatively to my public conduct, do me great honour; and I pray you to accept my grateful acknowledgment of the unequivocal evidence it conveys, of the favourable opinion you entertain of the principles by which it was actuated.
For having performed duties, (which I conceive every Country has a right to require of its citizens) I claim no merit; but no man can feel more sensibly the reward of approbation for such services, than I do. Next to the consciousness of having acted faithfully in discharging the several trusts to which I have been called, the thanks of ones country, & the esteem of good men, is the highest gratification my mind is susceptible of.
I am now placed in the shade of my Vine and Fig tree; and at the age of Sixty five, am re-commencing my Agricultural & Rural pursuits; which were always more congenial to my temper and disposition than the noise & bustle of public employment; notwithstanding so small a portion of my life has been engaged in the former.
I reciprocate with great cordiality the good wishes you have been pleased to bestow on me, and pray devoutly, that we may both witness, and that shortly, the return of Peace, for a more

bloody, expensive & eventful War, is not recorded in modern, if to be found in ancient history. I have the honor to be Your Lordships Most Obedient and Very Hble Servant

Go: Washington

